Citation Nr: 1041619	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an extraschedular evaluation for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran's claims file was subsequently 
transferred to the VA RO in Hartford, Connecticut.  

In September 2008, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2008 remand, the Board directed the RO to 
schedule the Veteran for a social and industrial survey to 
ascertain whether he is unemployable due to his right knee 
disability alone.  The RO did not schedule the appellant for that 
type of examination.  Rather, the RO attempted to schedule a 
joint examination, and as such, the RO did not comply with the 
remand directives.  Hence, further development is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In light of the fact that the claim has to be remanded for the 
reason noted above, and in light of the passage of time since the 
October 2006 VA joints examination, another VA joints examination 
is now necessary.  In this respect, the Board acknowledges that 
the RO attempted to conduct an examination of the appellant's 
right knee, and that he failed to report for that study.  
However, as this case must be remanded for other reasons the 
appellant must be offered one chance to report for such an 
examination in addition to the previously ordered social and 
industrial survey.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must schedule the Veteran for a VA 
social and industrial survey to ascertain 
whether he is unemployable due to his right 
knee disability alone.  The claims folder is 
to be made available to the social worker to 
review.  All indicated special studies and 
tests should be accomplished.  The Veteran is 
to be seen in his normal daily environment in 
order address how the right knee disorder 
affects his daily activities, and any 
occupational or other gainful activities.  
The social worker should interview any 
available prior employer about the quality 
and reliability of the Veteran's work and how 
the right knee disorder alone affected his 
ability to work.  The social worker must 
address how the right knee disorder alone 
limits the Veteran's employment 
opportunities, and whether it is at least as 
likely as not that the right knee disorder 
alone, regardless of the appellant's age or 
other disorders, renders him unemployable.  
In doing so the social worker must address 
the October 2006 medical opinion that 
"progressive pain and loss of motion in his 
service- connected right knee injury that 
prevents him from gainful employment even in 
a sedentary capacity."  A complete rationale 
must be provided for an opinion offered.

2.  The Veteran should be afforded a VA 
orthopedic examination by a physician.  The 
claims folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating knee 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due 
solely to right knee arthritis.  In so doing 
the examiner must address whether he/she 
agrees or disagrees with an October 2006 
medical opinion that, "progressive pain and 
loss of motion in his service- connected 
right knee injury that prevents him from 
gainful employment even in a sedentary 
capacity."  A complete rationale for any 
opinion offered must be provided.  The VA 
examiner must append a copy of his or her 
curriculum vitae to the examination report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
appellant does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested has been 
completed, the RO must review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
5.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the benefit is not 
granted, the appellant and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



